Case: 19-50628     Document: 00515958276          Page: 1   Date Filed: 07/29/2021




                                   REVISED

           United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 19-50628                        July 16, 2021
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                            Plaintiff—Appellee,

                                         versus

   Braxton Hudgens,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                              USDC 7:19-CR-4-1


   Before Jones, Clement, and Graves, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          Braxton Hudgens entered an open guilty plea to both counts of a two-
   count indictment alleging conspiracy to possess with intent to distribute
   heroin and methamphetamine. Based upon an upward variance, the district
   court imposed a 240-month sentence on each count, to run concurrently.
   Hudgens argues that his sentence was substantively unreasonable. For the
   reasons set forth below, we affirm.
Case: 19-50628     Document: 00515958276           Page: 2   Date Filed: 07/29/2021




                                    No. 19-50628


                                         I.
          Odessa Police Department officers and detectives and local fire
   department personnel responded to an emergency call about a potential drug
   overdose on November 3, 2018. When they arrived, they discovered a 24-
   year-old woman (“A.F.”) unconscious and not breathing.              A.F. was
   transported to the hospital, where she was later pronounced dead.
          According to a witness, Hudgens, who was A.F.’s boyfriend, had
   provided A.F. with heroin the night before. Soon after she had ingested the
   heroin, A.F. became heavily intoxicated, extremely lethargic, and her lips
   turned purple. Despite A.F.’s history of cardiac issues, Hudgens dissuaded
   the witness from calling 911 because his son was present, and he was
   concerned about getting into trouble. Instead, Hudgens called a friend, who
   brought methamphetamine to the house. Hudgens was aware of A.F.’s
   medical conditions. Still, he attempted to reverse the effects of the heroin by
   injecting A.F. with methamphetamine before going to sleep. Several hours
   later, the witness awoke and attempted to wake A.F., who was unresponsive.
   The witness then told Hudgens that she was going to call the police.
          Before A.F. died, she had been receiving treatment for cardiomegaly
   (an enlarged heart) and had undergone heart surgery. When she died, her
   heart was enlarged to four times its normal size. The medical examiner
   determined that, “[w]hile it is possible drug use contributed to [A.F.’s]
   death, her preexisting health conditions prevent [a] showing of ‘but-for’
   causation.” Accordingly, the Presentence Investigation Report (“PSR”)
   stated that there was no identifiable victim for Hudgens’s offenses. Hudgens
   was subsequently indicted and pled guilty to charges of conspiracy to possess
   with intent to distribute heroin and methamphetamine, in violation of 21




                                         2
Case: 19-50628      Document: 00515958276          Page: 3    Date Filed: 07/29/2021




                                    No. 19-50628


   U.S.C. §§ 841 and 846. But the government did not pursue the enhanced
   penalty under § 841(b)(1)(C) for drug distribution that resulted in death. 1
          At sentencing, the district court found the PSR accurate and adopted
   the Guidelines calculations as set forth in the report. Initially, Hudgens’s
   Guidelines range was 97 to 121 months for each offense, which was based on
   a total offense level of 29 and Criminal History Category II. Because these
   offenses carry a mandatory-minimum sentence of ten years, however,
   Hudgens’s Guidelines range was adjusted to 120 to 121 months.
          Hudgens’s counsel argued that A.F. was a participant in—and not a
   victim of—Hudgens’s offenses. He noted that A.F. voluntarily used the
   drugs that evening, and that, following the injection from Hudgens, A.F.
   requested to smoke more methamphetamine to stay awake. He further
   argued that the ten-year mandatory minimum was “baked in” to the
   sentences and that the mandatory minimum provided sufficient respect for
   the law and was a just punishment for the offense without the need for an
   upward variance. During that time, counsel argued, the public would be
   protected from Hudgens, and he would be able to get educational and
   vocational training, in addition to attending a drug treatment program.
   Hudgens himself also apologized to A.F.’s family and told the court that he
   was “not trying to avoid responsibility at all.”
          The government responded that, although Hudgens may not have
   caused A.F.’s death under Burrage v. United States, 571 U.S. 204, 218–19
   (2014), he “certainly displayed abject depravity by not doing the most


          1 This enhancement would have altered the minimum and maximum
   sentences to which Hudgens was exposed. See § 841(b)(1)(C). Accordingly, if the
   government had wished to pursue the enhanced penalty, it would have had to prove
   beyond a reasonable doubt that A.F.’s intoxication was a “but-for” cause of her
   death. Burrage v. United States, 571 U.S. 204, 209–10 (2014).




                                          3
Case: 19-50628      Document: 00515958276           Page: 4    Date Filed: 07/29/2021




                                     No. 19-50628


   simple, humane thing [he] could have done[,] which was call for help.” The
   government contended that A.F.’s “life was valuable, and the sentence
   should reflect that.” The court agreed with the government, finding the
   Guidelines range “unfair and unreasonable” and choosing to upwardly vary.
   The court added that, “[i]f the government had been able to charge Mr.
   Hudgens with distribution of methamphetamine which resulted in death,
   then we would have had a mandatory minimum term of imprisonment of 20
   years, 240 months, along with ten years of supervised release.” The district
   court then sentenced Hudgens to 240 months of imprisonment on Counts
   One and Two, to run concurrently, as well as five years of supervised release
   on Count One, and three years on Count Two, to run concurrently.
          Hudgens’s counsel objected, and he timely appealed. His appeal was
   placed in abeyance until we decided United States v. Bostic, 970 F.3d 607 (5th
   Cir. 2020). 2
                                          II.
          When reviewing a sentence’s reasonableness, we first determine
   whether a sentence is procedurally unreasonable before considering its
   substantive reasonableness. Bostic, 970 F.3d at 610. Although Hudgens’s
   counsel objected to his sentence on both procedural and substantive grounds,
   Hudgens addresses only the substantive reasonableness of his sentence on
   appeal. See United States v. Harrison, 777 F.3d 227, 236 (5th Cir. 2015);
   United States v. Brown, 261 F. App’x 810, 812–13 (5th Cir. 2008) (per curiam)


          2 Hudgens called Corey Reeves Bostic the night A.F. overdosed, and Bostic
   provided the methamphetamine that Hudgens injected into A.F.’s nasal cavity.
   Bostic challenged his own 235-month sentence on the grounds that it was
   procedurally and substantively unreasonable. Bostic, 970 F.3d at 610. Because the
   court held that Bostic’s sentence was procedurally unreasonable, it did not reach
   the issue of substantive reasonableness. Id. at 612.




                                          4
Case: 19-50628       Document: 00515958276             Page: 5      Date Filed: 07/29/2021




                                        No. 19-50628


   (stating that an issue is waived when it is not raised in an opening brief (citing
   United States v. Jackson, 426 F.3d 301, 304 & n.2 (5th Cir. 2005))).
   Therefore, we will confine our analysis to whether the district court’s
   sentence was substantively unreasonable. 3


          3   The dissent contends that we mistake the standard espoused in Gall v.
   United States, 552 U.S. 38 (2007), and United States v. Fraga, 704 F.3d 432 (5th Cir.
   2013), inappropriately omitting analysis of the procedural reasonableness of
   Hudgens’s sentence. But our precedent belies this contention. See, e.g., United
   States v. Rodriguez, 660 F.3d 231, 233–34 (5th Cir. 2011) (noting that the court
   undertakes a bifurcated analysis of sentences but addressing only whether the
   sentence was substantively unreasonable because “Rodriguez [did] not contend
   that the district court’s decision [was] procedurally unsound”); United States v.
   Brantley, 537 F.3d 347, 349 (5th Cir. 2008) (stating that the first issue to consider is
   whether the district court made a procedural error but declining to analyze the
   procedural reasonableness of Brantley’s sentence—and analyzing only the
   substantive reasonableness of the sentence—because he did not raise a procedural
   challenge); see also United States v. Ayala-Ura, 544 F. App’x 341, 343–44 (5th Cir.
   2013) (per curiam) (analyzing the substantive reasonableness of a sentence without
   analyzing the procedural reasonableness of the same); United States v. Uribe-
   Almaraz, 464 F. App’x 320, 321–22 (5th Cir. 2012) (per curiam) (same); United
   States v. Hernandez, 431 F. App’x 370, 370–71 (5th Cir. 2011) (per curiam) (same).
   But see, e.g., United States v. McElwee, 646 F.3d 328, 337 (5th Cir. 2011) (considering
   first the procedural reasonableness of a sentence before the substantive
   reasonableness where the “core of Appellants’ complaints on appeal” were
   challenges to substantive reasonableness).
          Furthermore, Hudgens’s brief does not include a procedural reasonableness
   challenge, in form or in substance.
          Procedural error includes “failing to calculate (or improperly
          calculating) the Guidelines range, treating the Guidelines as
          mandatory, failing to consider the § 3553(a) factors, selecting a
          sentence based on clearly erroneous facts, or failing to adequately
          explain the chosen sentence—including an explanation for any
          deviation from the Guidelines range.
   Bostic, 970 F.3d at 610 (quoting Gall, 552 U.S. at 51). In comparison, consideration
   of the substantive reasonableness of a sentence involves the “totality of the




                                              5
Case: 19-50628       Document: 00515958276            Page: 6     Date Filed: 07/29/2021




                                       No. 19-50628


          We review the substantive reasonableness of a criminal sentence for
   an abuse of discretion. Gall v. United States, 552 U.S. 38, 46 (2007); United
   States v. Fraga, 704 F.3d 432, 437 (5th Cir. 2013) (reviewing a sentence for
   substantive reasonableness under an abuse of discretion standard “regardless
   of whether the sentence imposed is inside or outside the Guidelines range”).
   The “Guidelines should be the starting point and the initial benchmark” for
   sentencing.    Gall, 552 U.S. at 49.          However, “[a] deviation from the
   Guidelines range will not alone make a sentence substantively
   unreasonable,” United States v. Rhine, 637 F.3d 525, 529 (5th Cir. 2011)
   (citing Gall, 552 U.S. at 47), and “[a]ppellate review of the substantive
   reasonableness of a sentence is highly deferential,” United States v. Hoffman,
   901 F.3d 523, 554 (5th Cir. 2018) (internal quotation and citation omitted).
          But the sentencing court’s discretion is not unlimited. Appellate
   review is meant to “assist in avoiding excessive sentencing disparities while



   circumstances, including the extent of any variance from the Guidelines range.”
   Gall, 552 U.S. at 51. Thus, both incorporate consideration of any variances. But
   the latter requires a determination that, “as a matter of substance, the sentencing
   factors in [§] 3553(a) support the sentence.” United States v. Smith, 440 F.3d 704,
   707–08 (5th Cir. 2006); see id. (indicating that the sentencing factors fail to do so
   where a non-Guideline sentence “(1) does not account for a factor that should have
   received significant weight, (2) gives significant weight to an irrelevant or improper
   factor, or (3) represents a clear error of judgment in balancing the sentencing
   factors”).
           The discussion in Hudgens’s brief involves the application of Burrage and
   the extent of the variance. Hudgens’s concern about the extent of the variance is
   ultimately a disagreement with the district court’s decision and its judgment as to
   the weight afforded to the § 3553(a) factors—rather than an allegation of an
   inadequate explanation or a failure to explain. See Gall, 552 U.S. at 51 (stating that
   we “must give due deference to the district court’s decision that the § 3553(a)
   factors, on a whole, justify the extent of the variance” when reviewing a sentence’s
   substantive reasonableness). That is a substantive reasonableness challenge.




                                             6
Case: 19-50628      Document: 00515958276          Page: 7    Date Filed: 07/29/2021




                                    No. 19-50628


   maintaining flexibility sufficient to individualize sentences where
   necessary.” Id. at 555 (cleaned up). We “‘may consider the extent of the
   deviation’ from the Guidelines when performing [our] limited function as a
   check on extreme ones.” Id. (quoting Gall, 552 U.S. at 51).
          To determine whether a sentence is substantively reasonable, a
   district court should consider “the totality of the circumstances, including
   the extent of any variance from the Guidelines range.” Gall, 552 U.S. at 51.
   A district court must articulate its reasons for a particular sentence more
   thoroughly when it imposes a non-Guidelines sentence, and the reasons
   should be “fact-specific and consistent with the factors enumerated in [18
   U.S.C. §] 3553(a).” United States v. Smith, 440 F.3d 704, 707 (5th Cir.
   2006); Gall, 552 U.S. at 49–50 (“[A] major departure should be supported
   by a more significant justification than a minor one.”). “A non-Guideline
   sentence unreasonably fails to reflect the statutory sentencing factors where
   it (1) does not account for a factor that should have received significant
   weight, (2) gives significant weight to an irrelevant or improper factor, or (3)
   represents a clear error of judgment in balancing the sentencing factors.”
   Smith, 440 F.3d at 708.
                                         III.
          Hudgens contends that the district court (1) made a clear error in
   judgment in weighing the § 3553(a) factors, (2) imposed an unreasonable
   variance, and (3) improperly considered that the drugs Hudgens provided
   A.F. caused her death for the purposes of the enhanced penalty under
   § 841(b)(1)(C) and Burrage. We address each argument in turn.
          First, nothing prevents a sentencing court from considering the fact
   that death resulted from an offense. See § 3553(a)(1), (2). Indeed, at least
   one of our sister circuits has upheld a sentence as substantively reasonable
   where the district court varied upward, basing its sentencing decision “in




                                          7
Case: 19-50628      Document: 00515958276          Page: 8   Date Filed: 07/29/2021




                                    No. 19-50628


   large part on [the defendant’s] involvement in three fatal overdoses that
   occurred in his house.” United States v. Lewis, 819 F. App’x 718, 721 (11th
   Cir. 2020) (per curiam) (“[The defendant] had continued to supply drugs to
   [a co-defendant] even though he knew that she was reselling or sharing the
   drugs that he provided, and even as people were dropping dead from those
   drugs.” (internal quotation omitted)). Furthermore, contrary to Hudgens’s
   argument that the mandatory minimum “baked in” to the sentence
   sufficiently accounted for the concerns contemplated by the § 3553(a)
   factors, our precedent permits “district courts to rely on ‘factors already
   incorporated by the Guidelines to support a non-Guidelines sentence.’”
   United States v. Montanez, 797 F. App’x 145, 149 (5th Cir. 2019) (per curiam)
   (quoting United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008)). Thus,
   the court’s consideration of A.F.’s death in fixing Hudgens’s sentence was
   not a clear error in judgment.
          Second, the upward variance falls within the statutory maximum. See
   United States v. Rosales-Bruno, 789 F.3d 1249, 1256–57 (11th Cir. 2015)
   (stating that whether the variance exceeds the statutory maximum is a factor
   to be considered in determining a sentence’s substantive reasonableness).
   And, this court has previously upheld similarly “major” upward variances.
   See Hoffman, 901 F.3d at 565 (Dennis, J., concurring in part and dissenting in
   part) (collecting cases upholding upward variances); United States v. Irey, 612
   F.3d 1160, 1196 (11th Cir. 2010) (en banc) (collecting cases defining “major
   variances”); see also United States v. Jones, 444 F.3d 430, 441–42 (5th Cir.
   2006) (affirming 120-month upward variance from a Guidelines maximum of
   57 months). This includes upholding a 240-month sentence, based upon an
   upward variance and departure from a Guidelines range of 120 to 121 months,
   for a defendant’s conviction for possession with intent to distribute cocaine.
   See United States v. Young, 396 F. App’x 180, 181–82 (5th Cir. 2010) (per




                                         8
Case: 19-50628      Document: 00515958276            Page: 9    Date Filed: 07/29/2021




                                      No. 19-50628


   curiam). 4 Not to mention, this court recently suggested that it would uphold
   an almost identical sentence to the one Hudgens received. See Bostic, 970
   F.3d at 612 (vacating a 235-month sentence for procedural unreasonableness
   where the district court imposed a 208-month upward variance but stating
   that “[o]ur ruling should not be interpreted as taking a position on whether
   this same sentence could be justified by a more fulsome explanation”); see
   also Gall, 552 U.S. at 51 (“[The court] may consider the extent of the
   deviation, but must give due deference to the district court’s decision that
   the § 3553(a) factors, on a whole, justify the extent of the variance.”).
          Therefore, the critical question posed is not the propriety of the extent
   of the variance nor one of a clear error of judgment, but is, instead, whether
   the district court gave significant weight to an improper factor: the enhanced
   penalty under § 841(b)(1)(C).         Accordingly, we focus on Hudgens’s
   contention that the district court improperly relied on the heroin and
   methamphetamine as the cause of A.F.’s death.
          In imposing the variance, the court specifically articulated Hudgens’s
   would-be Guidelines range had the prosecution been able to pursue the
   enhanced penalty for distributing heroin and methamphetamine resulting in
   death. § 841(b)(1)(C). And, it did so despite the fact that the medical
   examiner could not conclude that the drug use alone caused A.F.’s death and
   Burrage precluded the prosecution from bringing such a charge. 571 U.S. at
   218–19. Alone, the district court’s statement immediately before imposing
   Hudgens’s sentence might have been revealing.




          4   This court has also upheld a 240-month sentence as substantively
   reasonable, in which the sentencing court varied upward from a Guidelines range
   of 63 to 78 months to the statutory maximum. Cf. United States v. Aguillard, 476 F.
   App’x 8 (5th Cir. 2012) (per curiam).




                                           9
Case: 19-50628      Document: 00515958276            Page: 10    Date Filed: 07/29/2021




                                      No. 19-50628


          If the government had been able to charge Mr. Hudgens with
          distribution of methamphetamine which resulted in death,
          then we would have had a mandatory minimum term of
          imprisonment of 20 years, 240 months, along with ten years of
          supervised release. If the guideline were applied with this
          charge, you would have had a total offense level of 37, Criminal
          History Category II, base offense level 38 and an additional[]
          two points for obstruction of justice pursuant to 3C1.1 of the
          guidelines. So the custody term for that calculation would have
          been 235 months to 293 months, . . . . The defendant is placed
          in the custody of the United States Bureau of Prisons to serve
          a term of imprisonment of 240 months.
   Based on this statement, Hudgens argues that the district court abused its
   discretion by effectively sentencing him as though he had been convicted
   under the enhanced penalty provision of § 841(b)(1)(C). Cf. United States v.
   Mathes, 759 F. App’x 205 (5th Cir. 2018) (unpublished) (Graves, Jr., J.)
   (holding the district court abused its discretion by imposing a substantively
   unreasonable sentence where it placed improper emphasis on a dismissed
   firearm charge). 5
          There is a distinction, however, between improperly punishing
   Hudgens for causing A.F.’s death and considering Hudgens’s behavior in the
   face of A.F.’s fatal intoxication and under the totality of the circumstances.



          5  The dissent twice asserts that the 240-month sentence imposed by the
   district court is the sentence Hudgens would have received if the government had
   been able to charge Hudgens with the § 841(b)(1)(C) enhancement. This is
   incorrect. If the enhancement had applied, Hudgens would have been subject to a
   240-month mandatory minimum, but his Guidelines range would have been 235 to
   293 months. The dissent ignores this portion of the district court’s statements; it
   is a mischaracterization of the district court’s sentencing colloquy to say that
   Hudgens would have been sentenced to 240 months’ imprisonment had the
   government been able to pursue the enhancement.




                                           10
Case: 19-50628       Document: 00515958276             Page: 11      Date Filed: 07/29/2021




                                        No. 19-50628


   Cf. Lewis, 819 F. App’x at 721. We conclude that the district court did the
   latter. 6 The court noted that Hudgens brought heroin to A.F.’s residence
   and allowed her to ingest it. And it reiterated that Hudgens did so knowing
   of A.F.’s heart problems.
          Most of all though, the district court focused on Hudgens’s behavior
   during the critical moments when he might have saved A.F.’s life. “Instead
   of helping her,” the district court emphasized, “[Hudgens] recorded a cell
   phone video as [he] smacked her in the face with a towel, called her names.” 7
   Worse still, the court acknowledged that when A.F. “finally stopped
   breathing,” Hudgens “disposed of drug paraphernalia prior to the arrival of


          6  We also note that the mere mention of uncharged offenses and the effects
   they may have had on a defendant’s Guidelines range do not strike us as
   categorically improper considerations. See, e.g., Irey, 612 F.3d at 1166 (“The
   horrific nature of [the defendant’s] crimes resulted in an adjusted offense level that
   would have led to an advisory guidelines range of life imprisonment. Because the
   government had charged all of [the defendant’s] crimes in just one count, the
   statutory maximum was 30 years and that had the effect of reducing the guidelines
   range to 30 years as well.”); see also United States v. Borromeo, 657 F.3d 754, 756 (8th
   Cir. 2011) (affirming a district court’s sentence for producing child pornography as
   substantively reasonable where the defendant argued the court gave too much
   weight to the uncharged abuse of other minors); cf. United States v. Rosales, 768 F.
   App’x 195, 198 (5th Cir. 2019) (per curiam) (“[T]he district court’s inquiries were,
   at most, ‘passing remarks . . . .’”); United States v. Hernandez-Martinez, 485 F.3d
   270, 271–72 (5th Cir. 2007) (imposing a sentence within the Guidelines range for
   an uncharged offense of illegal reentry upon a violation of the conditions of the
   defendant’s supervised release).
          7 The PSR describes the 55-second video in more detail. Far from an
   attempt to revive A.F., Hudgens was mocking A.F. as he hit her. The “names” to
   which the district court referred were a string of profanities. All the while, A.F. was
   unresponsive to Hudgens’s comments and actions and struggled even to maintain
   her balance while sitting on the bed. When the district court addressed the nature
   and circumstances of the offense, it noted that “the government ha[d] chosen, and
   wisely, not to play the video recording of that night.”




                                             11
Case: 19-50628       Document: 00515958276           Page: 12    Date Filed: 07/29/2021




                                      No. 19-50628


   law enforcement and emergency medical personnel”—behavior that earned
   him two additional levels for obstruction of justice in the calculation of his
   total offense level. And, after all of this, Hudgens was still not the person
   who contacted 911.
          In accordance with the Probation Officer’s recommendation, 8 the
   district court underscored the fact that “[a] quantity of meth was used . . . in
   a reckless and senseless manner when Mr. Hudgens injected methamphetamine
   into A.F.[’s nasal cavity] while she was overdosing on heroin.” It reiterated
   that “Mr. Hudgens was reckless and careless regarding the circumstances of
   [A.F.’s] intoxication and subsequent medical emergency . . . .” The court
   explicitly stated that, because of Hudgens’s behavior, an upward variance
   was “required and sufficient to provide just punishment for the offense.” See
   18 U.S.C. § 3553(a)(2)(A); Brantley, 537 F.3d at 350 (permitting
   consideration of factors already incorporated by the Guidelines to support a
   non-Guidelines sentence).
          The court further added in reaching its conclusion that “[t]he unique
   circumstances of this offense are serious in nature . . . and respect for the laws
   is needed in this case.” See § 3553(a)(2)(A). And it also explicitly considered
   Hudgens’s criminal history in reaching its conclusion. See § 3553(a)(1).
   Although the line is fine between improperly weighing the enhanced penalty


          8   The PSR states:

          The defendant’s actions surrounding A.F.’s death should be
          considered under 18 U.S.C. § 3553(a)(1) and 18 U.S.C.
          § 3553(a)(2)(A). The unique circumstances of this offense are
          serious in nature and respect for the law is needed in this case. The
          defendant was reckless and careless regarding the circumstances of
          A.F.’s intoxication and subsequent medical emergency, and a
          sentence above the guideline range appears to be sufficient to
          provide just punishment for the offense.




                                           12
Case: 19-50628     Document: 00515958276           Page: 13   Date Filed: 07/29/2021




                                    No. 19-50628


   and appropriately considering Hudgens’s behavior under the totality of the
   circumstances, the district court successfully threaded the needle. Hoffman,
   901 F.3d at 554 (applying a highly deferential standard of review); see Gall,
   552 U.S. at 51 (“The fact that the appellate court might reasonably have
   concluded that a different sentence was appropriate is insufficient to justify
   reversal of the district court.”); Rosales-Bruno, 789 F.3d at 1259 (“A
   sentence’s variance outside the guidelines range, whether upward or
   downward, represents a district court’s judgment that the combined force of
   the other § 3553(a) factors are entitled to greater weight than the guidelines
   range.”).
          We hold that, together, these findings in support of the upward
   variance are sufficient to demonstrate that the substance of the sentence is
   reasonable under § 3553(a). See Gall, 552 U.S. at 51 (“The sentencing judge
   is in a superior position to find facts and judge their import under § 3553(a)
   in the individual case. The judge sees and hears the evidence, makes
   credibility determinations, has full knowledge of the facts and gains insights
   not conveyed by the record.”) (citation omitted).
          Accordingly, Hudgens’s sentence is AFFIRMED.




                                         13
Case: 19-50628       Document: 00515958276             Page: 14      Date Filed: 07/29/2021




                                        No. 19-50628


   James E. Graves, Jr., Circuit Judge, dissenting:
           The medical examiner, the government, the district court and the
   majority all concede that Hudgens was not liable for an § 841(b)(c)
   enhancement under Burrage v. United States, 571 U.S. 204, 218-19 (2014),
   based on A.F.’s death. But that is exactly what happened. Because I would
   vacate and remand for resentencing consistent with United States v. Bostic,
   970 F.3d 607 (5th Cir. 2020), I respectfully dissent.
           The district court explicitly stated that, “[i]f the government had been
   able to charge Mr. Hudgens with distribution of methamphetamine which
   resulted in death, then we would have had a mandatory minimum term of
   imprisonment of 20 years, 240 months, along with ten years of supervised
   release.” 1 The district court then sentenced Hudgens to exactly 240 months
   of imprisonment on both counts, concurrently.
           Hudgens’ case was held in abeyance until this court decided United
   States v. Bostic, 970 F.3d 607, 612 (5th Cir. 2020). Bostic involved the same
   district judge and the same errors. As set out by this court, the district court
   in Bostic said:
           ‘[I]f the government had been able to charge [Bostic] with
           distribution of methamphetamine which resulted in death,
           [Bostic] would have faced a mandatory minimum term of
           imprisonment of 20 years and a minimum of ten years of
           supervised release.’ The district court sentenced Bostic to 235
           months of imprisonment and 3 years of supervised release.
           Bostic's counsel objected to the sentence as procedurally and
           substantively unreasonable.


           1
             The majority takes issue with this statement, calling it incorrect and a
   “mischaracterization” of the district court’s statements. However, this is a direct quote
   from the district court. Moreover, the district court explicitly acknowledged that it was
   making the same analysis that was made in Bostic. Id.




                                              14
Case: 19-50628     Document: 00515958276               Page: 15   Date Filed: 07/29/2021




                                        No. 19-50628


   Id. at 610. On appeal, this court concluded that Bostic’s sentence was
   procedurally unreasonable. This court did so even though the district court
   in Bostic did not give him exactly 240 months, as the district court did with
   Hudgens. Here, the district court sentenced Hudgens to exactly what his
   sentence would have been if the government had been able to charge him with
   distribution that resulted in A.F.’s death.
          The majority attempts to distinguish Bostic on the basis that this court
   said Bostic’s sentence was procedurally unreasonable, whereas here, the
   majority says Hudgens raises only substantive reasonableness. The majority
   acknowledges that Hudgens objected on both substantive and procedural
   grounds. Citing portions of the briefs, the majority says Hudgens only
   addressed substantive reasonableness on appeal. Indeed, Hudgens’ brief
   does include a subheading for “2. Substantive reasonableness.” However,
   the actual issue stated is whether “the district court imposed an unreasonable
   upward departure sentence upon appellant.” The discussion of that one
   issue then continues for many pages, encompassing both procedural and
   substantive reasonableness arguments.
          In Bostic, this court said:
          We review criminal sentences for reasonableness. First, we
          determine whether the district court’s sentence was
          procedurally unreasonable. If the sentencing decision is
          procedurally sound, we then consider its substantive
          reasonableness, reviewing for abuse of discretion. Though
          they are not the only consideration, “the Guidelines should be
          the starting point and the initial benchmark” for sentencing.
          Bostic argues his sentence was both procedurally and
          substantively unreasonable.
   Id., 970 F.3d at 610 (quoting Gall v. United States, 552 U.S. 38, 49 (2007)).




                                             15
Case: 19-50628     Document: 00515958276               Page: 16   Date Filed: 07/29/2021




                                        No. 19-50628


          Here, the majority acknowledges that “we first determine whether a
   sentence is procedurally unreasonable before considering its substantive
   reasonableness.” Id. The majority then states that Hudgens only addresses
   substantive reasonableness and confines its analysis to only that sub-
   category. In doing so, the majority paraphrases the quote above into a slightly
   different standard, “[w]e review the substantive reasonableness of a criminal
   sentence for an abuse of discretion. Gall v. United States, 552 U.S. 38, 46
   (2007); United States v. Fraga, 704 F.3d 432, 437 (5th Cir. 2013).” However,
   neither Gall nor Fraga stand for the proposition that the court should skip the
   procedural aspect of the test if the appellant’s brief does not include a
   subheading that states “procedural reasonableness.” Instead, both of these
   cases state that the court must first determine whether the sentence is
   procedurally sound before considering the substantive reasonableness. See
   Gall, 552 U.S. at 40, 51; see also Fraga, 704 F.3d at 437 (“Our inquiry involves
   two steps. First, we must ‘ensure that the district court committed no
   significant procedural error.’ Second, if the district court's sentencing
   decision is procedurally sound, we ‘consider the substantive reasonableness
   of the sentence imposed under an abuse-of-discretion standard.’”).
          In Bostic, this court said:
                 Procedural error includes “failing to calculate (or
          improperly calculating) the Guidelines range, treating the
          Guidelines as mandatory, failing to consider the § 3553(a)
          factors, selecting a sentence based on clearly erroneous facts,
          or failing to adequately explain the chosen sentence —
          including an explanation for any deviation from the Guidelines
          range.” Gall, 552 U.S. at 51, 128 S.Ct. 586 (referring to 18
          U.S.C. § 3553(a)). Bostic argues on appeal that the district
          court did not provide an adequate explanation to “support[ ]
          the court’s 770 percent upward variance from the high end of
          the Guidelines range.” Bostic’s counsel objected to Bostic’s
          above-Guidelines sentence as procedurally unreasonable:




                                             16
Case: 19-50628     Document: 00515958276           Page: 17    Date Filed: 07/29/2021




                                    No. 19-50628


          “Specifically, we object to the imposition of this sentence of
          the 3553(a)(2) factor as not considering in the nature and
          circumstances of the offense, the health and use of the
          decedent in this particular case.” The district court responded
          merely, “Noted,” and then ended the sentencing proceedings.


                  Considerations of the “nature and circumstances of the
          offense” fall under Section 3553(a)(1), not 3553(a)(2). Bostic’s
          counsel, though, had earlier argued against an above-
          Guidelines sentence under Section 3553(a)(1) and cited the
          nature and circumstances of the offense. Because of that
          argument, we conclude that Bostic’s objection sufficiently
          alerted the district court to the nature of the alleged error such
          that it had an opportunity for correction. United States v. Neal,
          578 F.3d 270, 272 (5th Cir. 2009); Fed. R. Crim. P. 51(b). We
          thus review for abuse of discretion. Gall, 552 U.S. at 51, 128
          S.Ct. 586.
   Bostic, 970 F.3d at 610-11.
          Here, we know that Hudgens’ counsel objected and argued as to both
   procedural and substantive reasonableness. Thus, the district court was
   sufficiently alerted to the nature of the alleged error such that it had an
   opportunity for correction. Further, on appeal, Hudgens asserts that: “the
   district court’s upward departure sentences did not constitute an appropriate
   application of either its sentencing discretion or the 18 U.S.C. § 3553
   factors”; “the district court imposed an unreasonable upward departure”;
   the sentence was unreasonable with regard to § 3553(a) – both subsections
   (1) and (2); “The court’s review is bifurcated; it looks first to whether the
   district court committed procedural error and, if not, to whether the sentence
   was reasonable. United States v. Williams, 517 F.3d 801, 808 (5th Cir.
   2008)”; “Burrage precluded the prosecution from charging Appellant under
   the penalty enhancement provision of 21 U.S.C. § 841(b)(1)(C)”; the district




                                          17
Case: 19-50628       Document: 00515958276         Page: 18   Date Filed: 07/29/2021




                                    No. 19-50628


   court abused its discretion in its decision to depart upwardly and as to the
   extent of its departure; and the degree of departure and sentence as a whole
   are unreasonable.
          When you compare what Hudgens argues with what Bostic argued
   and with what this court in Bostic said actually constitutes procedural error,
   it shows that Hudgens is arguing both procedural and substantive
   unreasonableness. Nevertheless, the majority does not address procedural
   reasonableness.
          With regard to substantive reasonableness, the majority cites United
   States v. Lewis, 819 F. App’x 718, 721 (11th Cir. 2020), and 18 U.S.C. §
   3553(a) for the proposition that “nothing prevents a sentencing court from
   considering the fact that death resulted from an offense.”          While an
   unpublished Eleventh Circuit case may be persuasive, Lewis is easily
   distinguished. Lewis involved three fatal overdoses and a defendant who
   continued to supply drugs “even as people were dropping dead from those
   drugs” in his house. Id. Here, A.F.’s cause of death was not determined to
   be an overdose.
          The majority also cites United States v. Montanez, 797 F. App’x 145
   (5th Cir. 2019), for the proposition that “our precedent permits district
   courts to rely on factors already incorporated by the Guidelines to support a
   non-Guidelines sentence.” Id. at 149 (internal marks omitted) (quoting
   United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008)). However,
   notwithstanding that Montanez is unpublished, it can easily be distinguished.
   In Montanez, this court said:
                  The Presentence Investigation Report (PSR) assessed
          a Guidelines range of 120 to 150 months based on a total offense
          level of 27 and a criminal history category of V. However, the
          PSR also noted that an upward variance may be warranted
          because “numerous circumstances ... were not adequately




                                         18
Case: 19-50628        Document: 00515958276              Page: 19      Date Filed: 07/29/2021




                                          No. 19-50628


          taken into account in the guidelines calculations.” According
          to the PSR, Montanez attempted to coerce the victim into
          helping him kidnap minor females, filmed and sent multiple
          videos of actual and simulated sexual assaults, and scouted
          middle schools. He also searched on-line for pornography
          involving the rape and abuse of unconscious and mentally
          handicapped females and photographed “a prepubescent
          minor female’s crotch and buttocks,” which he sent to the
          victim. The PSR indicated an upward variance may be
          warranted because other federal or state charges could have
          been pursued based on Montanez’s possession of 18 images
          constituting child pornography.
   Montanez, 797 F. App’x at 147.
          Here, there are no other numerous incidents or circumstances not
   taken into consideration. This case revolves around this one incident and
   these parties. A.F.’s death was explicitly not attributed to an overdose, no
   others died and there were no other incidents or circumstances not taken into
   consideration. Further, Brantley is also easily distinguished because it was
   plain error review. Id. 537 F.3d at 349.
          The majority also cites various authority establishing that courts,
   including this one, have upheld upward variances. It then cites Bostic, saying
   “this court recently suggested that it would uphold an almost identical
   sentence to the one Hudgens received.” Specifically, the majority quotes the
   statement that the court was not taking “a position on whether this same
   sentence could be justified by a more fulsome explanation.” However, there
   is not a more fulsome explanation here. 2
          Many of the factors discussed by the district court were the same for
   Bostic. The only factors that were different here were Hudgens injecting


          2
              This also adds to the apparent confusion regarding procedural/substantive.




                                               19
Case: 19-50628     Document: 00515958276           Page: 20    Date Filed: 07/29/2021




                                    No. 19-50628


   A.F. with meth, Hudgens making the video while smacking her in the face
   with a towel and calling her names, and Hudgens attempting to dispose of
   paraphernalia—for which he received a separate, two-level increase for
   obstruction under U.S.S.G. § 3C1.1. However, the district court did not
   explain how or why these additional factors would support an upward
   variance to the same level as causing A.F.’s death.
          While these additional factors potentially could have justified an
   upward variance of some degree, the district court explicitly said it was
   distinguishing Burrage because “[t]he unique circumstances of this offense
   are serious in nature.” The district court then sentenced Hudgens to exactly
   240 months, which is what he would have received “[i]f the government had
   been able to charge Mr. Hudgens with distribution of methamphetamine
   which resulted in death.” In doing so, the district court did not properly
   distinguish Burrage. Instead, as Hudgens’ argues, the district court “made
   an improper end-around Burrage.”
          Additionally, the majority cites United States v. Rosales-Bruno, 789
   F.3d 1249, 1256-57 (11th Cir. 2015), for the proposition that one of the factors
   to be considered is whether “the upward variance falls within the statutory
   maximum.” The majority also cites various other cases that upheld an
   upward variance.        However, the majority also acknowledges the
   disagreement with a previous unpublished case from this court, United States
   v. Mathes, 759 F. App’x 205 (5th Cir. 2018). In Mathes, this court concluded
   that the district court did not commit procedural error by imposing an
   upward variance but that the sentence based on his criminal history and the
   dismissal of a firearms charge was substantively unreasonable. Similarly,
   here there is improper emphasis on A.F.’s death.
          Moreover, as the PSR stated, the offense level for both counts “is
   determined largely based on the basis of the total amount of harm or loss, the




                                         20
Case: 19-50628     Document: 00515958276          Page: 21     Date Filed: 07/29/2021




                                   No. 19-50628


   quantity of a substance involved, or some other measure of aggregate harm,
   or if the offense behavior is ongoing or continuous in nature and the offense
   guideline is written to cover such behavior.” The PSR also stated, “Offense
   Behavior Not Part of Relevant Conduct: None.”             Additionally, as the
   majority acknowledges, the PSR stated that there was no identifiable victim
   of Hudgens’ offenses. Thus, the government’s position supports Hudgens’
   assertion that A.F. was a participant in—and not a victim of—Hudgens’
   offenses. Among other things, A.F. did not merely request to smoke more
   methamphetamine as the majority states, but actually did smoke more
   methamphetamine after the injection from Hudgens.
          For these reasons, I would vacate and remand for resentencing. Thus,
   I respectfully dissent.




                                        21